 Case 6:20-cr-00034-CEM-EJK Document 3 Filed 01/21/20 Page 1 of 1 PageID 28




                                  UNITED STATES DISTRICT
                                COURT MIDDLE DISTRICT OF
                                FLORIDA ORLANDO DIVISION

 UNITED STATES OF AMERICA


        v.                                                     Case No.: 6:20-mj-1062

 CARL FAREY,



                                      Notice of Appearance

The undersigned counsel, hereby files this notice of appearance in the above captioned case,
effective January 21, 2020. The undersigned counsel requests that the Clerk and counsel for the
government direct all pleadings and correspondence to the address indicated below.

                                      Certificate of Service

I hereby certify that a true and correct copy of the foregoing has been electronically filed with the
Clerk of Court (CM/ECF) on this 21st day of January 2020 by using the CM/ECF system, which
will send a notice of electronic filing to Assistant United States Attorney.


                                       /s/ Corey Cohen, Esq.
                                       Law Office of Corey Cohen P.A.
                                       Florida Bar No. 0657840
                                       605 E. Robinson St. Suite 330
                                       Orlando, Florida 32801
                                       corey@coreycohen.com
                                       Telephone: 407-246-0066

                                      By: /s/ Ken Barlow________
                                      Ken Barlow, Esq.
                                      Florida Bar No. 886432
                                      Law Office of Corey Cohen P.A.
                                      605 E. Robinson St. Suite 330
                                      Orlando, Florida 32801
                                      ken@coreycohen.com
                                      Telephone: 407-246-0066
